                     UNITED STATES DISTRICT COURT
                                                                          JAN 30 2019
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND                               ,-\ r .i\SHt..ANU
                                                                            :,.OBERT R. CARR
                                                                         ',,,c <1.S. DISTRICT COUR"t
 ROBERT L. BERTRAM, JR.,                  )
                                          )
       Petitioner,                        )        Civil No. 0:19-008-HRW
                                          )
 V.                                       )
                                          )
 J.C. STREEVAL, Warden,                   )     MEMORANDUM OPINION
                                          )         AND ORDER
       Respondent.                        )
                                          )

                               *** *** *** ***
      Robert L. Bertram, Jr. is an inmate at the Federal Correctional Institution in

Ashland, Kentucky. Proceeding without a lawyer, Bertram filed a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 [D. E. No. 1], as well as an

"emergency motion for release to direct home confinement" [D. E. No. 3]. For the

reasons set forth below, the Court will deny Bertram's petition and motion without

prejudice.

      In 2017, Bertram was convicted of multiple counts of health care fraud, and

the trial court sentenced him to 21 months in prison. See United States v. Bertram,

No. 3:15-cr-014-GFVT (E.D. Ky. 2018). Bertram then filed a direct appeal, but the

United States Court of Appeals for the Sixth Circuit affirmed his convictions and

sentence. See id. at D. E. No. 469. Bertram is currently projected to be released

                                         1
from federal prison on September 8, 2019. See Bureau of Prisons (BOP) Inmate

Locator, https://www.bop.gov/inmateloc/ (last visited January 29, 2019).

      Bertram has now filed a § 2241 petition and accompanying motion with this

Court. In those submissions, Bertram claims that, pursuant to the First Step Act of

2018, he is entitled to additional good time credit toward the service of his sentence.

Bertram then claims that, once the additional good time credit is considered, he is

entitled to be placed in home confinement "on or about February 24, 2019," rather

than on July 7, 2019, which is the "home detention eligibility date" currently listed

on his BOP sentence computation sheet. In the end, Bertram asks this Court to

"instruct the BOP to place [him] in direct home confinement for the maximum

amount allowable." [D. E. No. 1 at 8].

      The Court has conducted an initial screening of Bertram's petition pursuant

to 28 U.S.C. § 2243 and concludes that his request for relief must be denied without

prejudice. That is because the United States Court of Appeals for the Sixth Circuit

has made it clear that "federal prisoners must exhaust their administrative remedies

prior to filing a habeas petition under § 2241."         Fazzini v. Northeast Ohio

Correctional Center, 4 73 F .3d 229, 231 (6th Cir. 2006). Here, Bertram acknowledges

that he did not fully exhaust his administrative remedies before filing his petition.

And while Bertram claims that exhaustion would have been futile, he does not

adequately explain why that would be the case; after all, through the exhaustion
                                           2
process, the BOP could possibly provide him with timely relief regarding this matter.

In short, Bertram has not clearly demonstrated that an exception to the exhaustion

requirement applies in this case.

       Accordingly, it is ORDERED as follows:

      1. Bertram's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

          [D. E. No. I] is DENIED without prejudice.

      2. Bertram's "emergency motion for release to direct home confinement"

          [D. E. No. 3] is DENIED without prejudice.

      3. This action is DISMISSED and STRICKEN from the Court's docket.

      4. A c~Judgment will be entered this date.

      This~ day of January, 2019.
                                                       Signed By:
                                                       li!OIX It. WI/bolt. JL
                                                       United lt1te1 District Judge




                                          3
